Part III   DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Application filed on August 27, 2020.   Claims 1-20 are pending.
 Election/Restriction
1.	 ** Restriction to one of the following inventions is required under 35 U.S.C. § 121:  

Group I:  Claims 1-16 are drawn to a method for manufacturing a semiconductor 
                      device, classified in CPC H01L 21/823487.
Group II:  Claims 15-20 are drawn to a semiconductor device, classified in CPC 
 		H01L 27/092.
  
	The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II, as above grouped, are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (M.P.E.P. § 806.05(f)).  Unpatentability of the group I invention would not necessarily imply unpatentability of the group II invention.  In the instant case, the device of the group II invention may be made by process material different than those/that of the group I invention; for example, instead of etching the channel layer laterally to form a cavity, providing a stack comprising a first doping layer, a second doping layer and a layer comprising a channel pattern adjacent to a sacrificial pattern located between the first and second doping layers; and etching the sacrificial pattern to form a cavity.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper at least the following reasons apply:
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 


       ** This application also contains claims directed to the patentably distinct species:
	Species I:  Shown in Figs 19, 2, and 4-19, a first embodiment for a first method of 
                   manufacturing, and a first device thereof. 
	Species II: Shown in Figs 45, 3, and 20-45, a second embodiment for a second 
                               method for manufacturing, and a second device thereof. 
The above species I and II are independent or distinct because: The claims to the different species recite the mutually exclusive characteristics of such species, wherein:
The Species I recite the mutually exclusive characteristics, as shown in Figs 19, 2, and 4-19, to comprise an isolation structure filled in a first  trench 104 formed by etching the first doping material layer, the channel material layer and the second doping material; a second trench 110/111 formed in the stacks, wherein at least one sidewall of each stack is adjacent or exposed by the second trench (shown in Figs 8,9,19); another isolation structure formed in the second trench; and a plurality of separate structure, wherein one of the plurality of separate structures is divided into the plurality of portions by a plurality of sub-trenches of the first trench (shown in Figs 19,9); whereas,
The Species II recite the mutually exclusive characteristics, as shown in Figs 45, 3, and 20-45, to distinctly comprise a plurality of stacks including a first stack and a 

In addition, these species are not obvious variants of each other based on the current record.    

Applicant is further required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claim 1 is generic to Group I invention.
Currently, claim 17 is generic to Group II invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized/divergent subject matter; and the species or groupings of patentably indistinct species required different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries). 

The election of an invention/species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention, and which of these claims are readable on the elected species or grouping of patentably indistinct species.


Upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowance generic claim as provided by 37 CFR 1.141.

	 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822